Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed August 8, 2022, amended claims 1-2, 4-12, 14-17 and 20 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Objections
Claim 5 objected to because of the following informalities:  
Claim 5 “…where the examination compartment is created within a specific portion of the body cavity and provides a non-moving workable space within the specific portion of the body cavity such that endoscope can move freely and independently within the examination compartment and the endoscopic procedure can be performed with steady relationship of the overtube with inflated balloons and the body cavity.” is grammatically incorrect.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “irrigation connector inside the overtube” (see claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “while the proximal sealing band creates sealing of an irrigation connector inside the overtube” which is unclear from the current figures and disclosure as to what is considered to be the irrigation connector?   The only irrigation connectors appear to be poisoned outside the overtube, and thus it is unclear what the Applicant is attempting to claim.  Appropriate clarification and correction is required.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,480,390 to Farhadi. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require similar fundamental structural components (i.e. endoscope, overtube with a seam, occlusion catheter, positioning ring and sealing band) and methods of performing an endoscopic procedure such that a sealed working space is created within a body cavity.   
Claims 1-2, 4-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,993,137 to Farhadi. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require similar fundamental structural components (i.e. endoscope, overtube with a seam, occlusion catheter, positioning ring and sealing band) and methods of performing an endoscopic procedure such that a sealed working space is created within a body cavity.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251458 to Terliuc et al. in view of U.S. Patent Application Publication No. 2006/0161044 to Oneda et al. in further view U.S. Patent No. 5,217,001 to Nakao et al. 
In regard to claims 1 and 13, Terliuc et al. disclose a method for performing an endoscopic procedure comprising the steps of: placing an endoscope shaft within a body cavity at a desired examination point, the endoscope shaft having a proximal end, mid shaft and a distal end, the distal end terminating in an endoscope tip, wherein the endoscope tip is proximal to the desired examination point (See Figs. 10a-c); positioning a segment of a longitudinally opened overtube 100 over the endoscope mid shaft, wherein the overtube including a longitudinal reclosable seam along an entire length of the overtube, an inner surface, an outer surface, a proximal end and a distal end, a positioning ring 120 adjacent the distal end on the outer surface, and an independently positionable occlusion catheter 410 (See paragraph 0003, wherein OCT/IL/2005/000849 is incorporated by reference) terminating in an occlusion balloon; at least one handle at the proximal end and on the outer surface for grasping and manipulation of the overtube within the body cavity; closing the seam of the segment of the overtube positioned over the endoscope mid shaft to form a longitudinally closed overtube and move the closed overtube over the endoscope shaft as guide within the body cavity and repeat the closing and moving till the overtube reaches the desired examination point (see Figs. 4a-e); inflating the positioning ring to create a seal between the outer surface of the overtube and the body cavity proximal to the endoscope tip, wherein when inflated the positioning ring expanded around the overtube (See Fig. 10e); passing the independently positionable occlusion catheter terminating in the occlusion balloon through a passageway along the overtube to enter the body cavity at the end of the overtube.  Terliuc et al. are silent with respect to wherein the positioning ring is asymmetrically expanded around the overtube and a sealing band/balloon which is independent from the positioning ring and wherein inflating the sealing band creates a seal between an internal surface of the overtube and the endoscope shaft.  Oneda et al. teach of an analogous endoscopic device wherein a positioning is asymmetrically configured to allow the flexible overtube to be positioned off center to the body cavity  (see Fig. 15 and paragraph 0029).  Nakao et al. teach of an analogous endoscopic device and forming an inflatable band (FIG. 1, 88) at the proximal end of the sheet for forming a sealing band (surface of 88) on the internal surface of the flexible overtube; and inflating the sealing band to create a seal between the internal surface of the overtube and the endoscope shaft (column 8, lines 28-38). Nakao et al. also teaches a separate embodiment wherein the longitudinal edge portions overlap (FIG. 1).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of Terliuc et al. to utilize an asymmetrical positioning ring as taught by Oneda et al. because Oneda et al. teaches an asymmetrical balloon is an obvious variant to a symmetrical one (para [0029] of Oneda et al.).  Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the method of Terliuc et al. with the sealing band of Nakao et al. in order to allow for the flexible overtube to be used on a number of different types of endoscopes with different external diameters.  The combination of Terliuc et al. with Oneda et al. and Nakao et al. enable a user to create a sealed examination compartment between the positioning ring, the asymmetrical occlusion balloon and the sealing band surrounding the distal end of the endoscope shaft as recited in the instant invention.  
In regard to claim 2, Terliuc et al. disclose a method for performing an endoscopic procedure, wherein placing of the overtube over the endoscope shaft including further steps of: having an openable sheet having a first edge and opposed to a second edge, each one of the first edge and the second edge further including a closure, the first edge closure and the second edge closure coacting with one another to form an essentially cylindrical overtube, the first edge closure and the second edge closure including adhesive and release sheet, adhesive straps and release sheet, spaced magnets, non-spaced magnets, magnet strings, magnet string flaps, zipper, toothless zipper or combination of these means carried by longitudinal edge portions along entire length to form the longitudinal reclosable seam; and inserting the overtube into the body cavity over the endoscope shaft as guide while the sheet is partially open at a proximal portion of the overtube and while a distal portion of the overtube is inserted into the body cavity (See Figs. 4a-e and 10a-c).  
In regard to claim 4, Terliuc et al. disclose a method for performing an endoscopic procedure, further comprising: inflating or deflating air or fluid while monitoring the pressure within the occlusion balloon, the sealing band, the positioning ring, and the examination compartment using a set of tubing that connects to an automated control system (See Figs. 4a-e and 10a-c).  
In regard to claim 5, Terliuc et al., as modified by Oneda et al. and Nakao et al.,  disclose a method for performing an endoscopic procedure, where the examination compartment is created within a specific portion of the body cavity and provides a non-moving workable space within the specific portion of the body cavity such that the endoscope can move freely and independently within the examination compartment and the endoscopic procedure can be performed with steady relationship of the overtube with inflated balloons and the body cavity (See Figs. 4a-e and 10a-c).  
In regard to claim 6, Terliuc et al., as modified by Oneda et al. and Nakao et al.,  disclose a method for performing an endoscopic procedure, further comprising: moving the examination compartment by moving back or forth the overtube, the occlusion balloon with or independent of the endoscope shaft within the body cavity without need for deflation of the occlusion balloon, the sealing band, and the positioning ring to provide a moving workable space within the body cavity and perform endoscopic procedure while there is a steady relationship of the endoscope shaft and inflated occlusion balloon, sealing band, and positioning ring (See Figs. 4a-e and 10a-c).  
In regard to claims 14-16, Terliuc et al., as modified by Oneda et al. and Nakao et al., disclose a method for performing an endoscopic procedure, wherein at least one sealing band is located on the inner surface, at a portion of the proximal end of the overtube proximal to an irrigation/drainage port and including the further steps of: while the sealing band is inflated, connecting an irrigation tube connector to the irrigation/drainage port in the overtube; and performing a lavage of the examination compartment (See Figs. 4a-e and 10a-c).  
Claims 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0251458 to Terliuc et al. in view of U.S. Patent Application Publication No. 2006/0161044 to Oneda et al. in further view U.S. Patent No. 5,217,001 to Nakao et al. in further view U.S. Patent No. 8,225,794 to Mikkaichi et al.  
In regard to claims 12, 17 and 20, Terliuc et al., as modified by Oneda et al. and Nakao et al., disclose a method for performing an endoscopic procedure, wherein at least one sealing band is located on the inner surface, at a portion of the proximal end of the overtube proximal to an irrigation/drainage port (see rejections above) but are silent with respect removing the endoscope shaft from the body cavity and overtube completely; reintroducing another endoscope shaft or therapeutic device into the overtube and the examination compartment.  Mikkaichi et al. teaches removing an endoscope from a body cavity and overtube completely, and reintroducing another endoscope or therapeutic device into the overtube and examination compartment (column 4, lines 3-column 5, line 27).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the method of Mikkaichi et al. of reintroducing an endoscope or therapeutic device into the overtube in order to allow for insertion of the desired medical devices (column 5 lines 17-27) for a desired medical procedure (column 3, lines 8-24) while reducing the burden on the pharynx of the patient (column 4, lines 54-62).
Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant states that Terliuc et al. fails to disclose a sealing band independent form the positioning ring.  Examiner agrees and relies upon the teachings of Nakao et al. which discloses an internal sealing member 88 which is inflatable to create a seal between the internal surface of an overtube 82 and an endoscope shaft 81 (See Figs. 7-11).  Nakao et al. is not relied upon to teach a positioning ring, but merely the internal sealing band.  The sealing band 88 is operated interpedently form any other feature of sheath 82.  Thus, the combination of Terliuc et al. with Nakao et al. (and Oneda et al.) enable a user to create a sealed examination compartment between the positioning ring, the occlusion balloon and the sealing band surrounding the distal end of the endoscope shaft as recited in the instant invention.  As broadly as claimed, the rejections stand.  
Furthermore, Claims 1-2, 4-17 and 20 stand rejected on the grounds of nonstatutory double patenting as being unpatentable as rejected above.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/16/2022